      Case 18-06095        Doc 43-1      Filed 03/01/19 Entered 03/05/19 07:53:30              Desc Notice
                                          of Dismissal Page 1 of 1
Form ntcdsm

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                              Case No.: 18−06095
                                                  Chapter: 13
                                           Judge: A. Benjamin Goldgar

In Re:
   Peter Roman Borkowski
   7225 Oxford Cir.
   Fox Lake, IL 60020
Social Security / Individual Taxpayer ID No.:
   xxx−xx−9813
Employer Tax ID / Other nos.:


                                            NOTICE OF DISMISSAL



You are hereby notified that an Order Dismissing the above case was entered on March 1, 2019




                                                         FOR THE COURT


Dated: March 5, 2019                                     Jeffrey P. Allsteadt , Clerk
                                                         United States Bankruptcy Court
